UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1650


BISMARK KWAKU TORKORNOO,

                Plaintiff - Appellant,

          v.

NINA HELWIG, Esq.; JOHN     MONAHAN,     Esq.;   MARY    TORKORNOO;
JACQUELINE NGOLE, Esq.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:15-cv-02652-TDC)


Submitted:   October 31, 2016             Decided:      December 8, 2016


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Bismark Kwaku Torkornoo, Appellant Pro Se.           Nina Helwig, John
Monahan, Jacqueline Ngole, Appellees Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bismark Kwaku Torkornoo appeals the district court’s order

dismissing his civil action on the basis of the Rooker-Feldman ∗

doctrine after finding that Torkornoo’s claims arose out of or

were inextricably intertwined with prior state court proceedings.

Subsequent to the district court’s order, we clarified the narrow

scope of the Rooker-Feldman doctrine in Thana v. Bd. Of License

Commissioners for Charles City, 827 F.3d 314 (4th Cir. 2016),

explaining that the doctrine does not apply “if a plaintiff in

federal court does not seek review of the state court judgment

itself but instead presents an independent claim” that is related

to a matter decided by a state court.         Id. at 320 (internal

quotation marks and emphasis omitted).     Instead, “any tensions

between the two proceedings should be managed through the doctrines

of preclusion, comity, and abstention.” Id.

     Because the district court’s Rooker-Feldman analysis may be

inconsistent with our recent clarification, we vacate its order

and remand for reconsideration in light of Thana.   We deny as moot

Appellee Monahan’s motion to dismiss.      We dispense with oral

argument because the facts and legal contentions are adequately




     ∗ Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Ct. of
App. v. Feldman, 460 U.S. 462 (1983).

                                2
presented in the materials before this court and argument would

not aid the decisional process.

                                           VACATED AND REMANDED




                                  3